Case: 1:17-Cv-02408 Document #: 77 Filed: 03/31/19 Page 1 of 3 Page|D #:484

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

DAVID CALZARETTA,

Plaintiff, Case No. 1:17-cV-02408

V.

N`ICHOLAS E. REZNY, Honorable Sunjl R. Harjani

\/VVVV\/VV`_/V

Defendant.
STIPULATED CONSENT l|UDGMENT

As attested by the signatures below, this matter comes before the Court on the
parties’ joint stipulation. On March 29, 2017, Plaintiff, David Calzaretta filed an action
against Defendant Nicholas E. Rezny, in the Northem District of lllinois, Case No. 1:17-
cv-02408, for Securities Fraud and other claims. Plaintiff and Defendant, as undersigned
hereto, desire to resolve all disputes and effect a full and complete resolution of the action
herein and any actions which may be brought against the undersigned by Plaintiff, or
vice-versa, in resolution of any claims arising from any acts of the parties prior to the
date of this Agreement. To fully and final resolve all claims between the parties, each of
them have reached an agreement which requires entry of this stipulated judgment to fully
effect the terms of the settlement and have asked the Court to accept an enter this

Stipulated Consent Judgrnent and to proceed consistently with this agreement

It is HEREBY STIPULATED AND ORDERE.D for all matters relevant to this case
as follows:

l. This Court has jurisdiction over the parties and the subject matter and that venue
is proper;

Case: 1:17-Cv-02408 Document #: 77 Filed: 03/31/19 Page 2 of 3 Page|D #:485

2. The parties and each of them expressly consent to have a United States Magistrate
Judge conduct any and all proceedings in this case, including entry of orders,
including this stipulation or any other final judgment or orders arising therefrom;
Defendant Nicholas E. Rezny admits the following facts consistent with
Calzaretta’s claim for conversion, and Rezny stipulates to the entry of the same:
a. Rezny received $50,000.00 from Calzaretta for the purpose of purchasing
specific real estate.

b. Rezny did not utilize the $50,000.00 to purchase the contemplated real estate,
and therefore Calzaretta, and not Rezny, had a right to possess the $50,000.00.

c. Rezny utilized the funds for expenses and debt non-related to any agreements
with Calzaretta.

d. Rezny interfered with Ca]zaretta’s rightful possession of the $50,000.00 by
acts inconsistent with Calzaretta’s property rights.

e. Calzaretta suffered damages in the amount of $50,000.00 as a result of
Rezny‘s acts. Based upon Rezny’s failure to return any of the aforementioned
funds, Rezny admits to intentional conversion of the same.

Defendant specifically denies all remaining Counts.

3. The parties are directed to comply with the terms of the settlement agreement,
which are embodied in this judgment The Court retains jurisdiction for purposes
of enforcing judgment

MONEY JU'DGMENT
4. Judgrnent is entered in favor of Plaintiff and against Defendant in the amount of

Fit`ty Thousand Dollars, ($50,000.00) as damages relating to Count V. Judgment
tO be entered March 31 , 2019.

Dated: March 8. 2019 By: /s/ Matthew M. Saffgr
Attorney for Plaintiff

So Stipulated and Respectfully submitted:

@ M;> $
Davrd caugan c 01

Matthew M. Saffar

 

Case: 1:17-Cv-02408 Document #: 77 Filed: 03/31/19 Page 3 of 3 Page|D #:486

Law Offices of Matthew M. Saffar, LLC
800 E. Northwest Highway, Suite 1095
Atty. No. 6295406

(847)259-6647
Matthew.saffar@saffarlaw.com

SO ORDERED.

Dated: March 31, 2019

 

United Stat s Magistrate lodge

